Title: From Thomas Jefferson to George White, 18 August 1805
From: Jefferson, Thomas
To: White, George


                  
                     Sir 
                     
                     Monticello Aug. 18. 05
                  
                  I have recieved the specimens of straw-plaiting which you were so kind as to inclose & learn with satisfaction the possibility that you may establish the manufacture in some of the states. but the distribution of powers by our general & state constitutions has placed in the general government no authority to embark in or to encourage any in particular. the state governments can do it; but they generally leave them to individual enterprize, trusting that the sagacity of private interest will generally discover those pursuits which may be entered on to advantage. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               